DETAILED ACTION
Status of Application
The amendments and response filed 19 April 2021 are acknowledged and have been considered in their entirety.  Claim 3 is cancelled, claims 14 and 15 are new and dependent upon claim 1.  Thus, claims 1-2 and 3-15 are pending; Claims 6-13 remain withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected subject matter, there being no allowable generic or linking claim.  Thus, claims 1-2, 4-5 and 14-15 are subject to examination on the merits.

Withdrawal of Previous Rejections
The rejection of claim 2 under 35 U.S.C. 112(b) for recitation of unclear language (e.g. “preferably” is withdrawn in view of the amendments to claim 2 and is moot with regard to claim 3 in view of its cancellation.  
The rejection of claim 1-2 and 4-5 under 35 U.S.C. 102(a)(1) as anticipated by Winn et al. (cited on IDS) is withdrawn in view of the incorporation of cancelled claim 3 into independent claim 1.  

Maintained Rejection
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of 
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1-2, 4-5 and 14-15 are rejected under 35 U.S.C. 102(a)(1) & 102(a)(2) as being anticipated by Marahiel et al. (US 2010/0285563 - cited previously).
Marahiel et al. teach:
Regarding claims 1 and 5, an artificial non-ribosomal peptide synthase comprising from N- to C-terminal, an adenylation domain (A), a thiolation domain (T) and an epimerization domain (E) at the C-terminus.  See Example 1d and 2a; Figure 1 (pa, pb, pa2).    
Regarding claim 2, all domains are heterologous to one another (See Examples 1d and 2a).
Regarding claim 4, an elongation module is present as evidenced by the synthesis of a desired product (See Examples 2a and 2b).  
Regarding claims 14 and 15, the A and T domains are heterologous to the termination module as taught in Example 2.  In addition, the entire C-terminal domain is also heterologous as taught in Example 2, specifically referencing Table 1.

Applicant’s Remarks and Examiner’s Rebuttal:
	Applicant’s traverse the rejection of record under 35 U.S.C. 102(a)(1) and 102(a)(2) as they do not teach each and every element of claim 1.  In particular, and with regard to the teachings of Marahiel et al. constructs of pa and pb, it is asserted it does not include a docking and communication domain that would be present at the C-terminus based upon the DNA fragments identified as being used for the corresponding plasmids for pa, pa2 and pb (at paragraphs 0092-0094).  It is then asserted that this would mean there is no showing of the termination of the peptides.
	The Examiner, however, disagrees with this assertion because each construct of pa2, pb and pc is taught as being able to make, for instance, the lipopeptide plipastatin (See paragraph 0096).  If it makes a lipopeptide, it has to have some sort of termination module, which in the constructs is an epimerization domain.  It is noted, the instant claims recite that the termination module need only comprise any one of a condensation domain, an internal condensation and epimerization di-domain, a cylization domain or an epimerization domain.  With regard to the assertion there is a requirement for a docking and a communication domain, these simply are not limitations in the claims.  In addition, there is no functional requirement in the claims.  Even if there was a functional requirement, and if Applicants are suggesting these two domains (docking and communication domains) would be necessary for Maraheil et al., then presumably for enablement purposes they would also necessarily be required to be present in the instant claims as well.  Given that the claimed construct requires an epimerization domain as the only required element in the termination module (or selected from the others listed as condensation domain, an st col., highlighted sentences).  
	As such, the teaching of Marahiel et al. do anticipate the instant claims.   
 
Conclusion
No claim is allowed.
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SUZANNE M NOAKES whose telephone number is (571)272-2924.  The examiner can normally be reached on M-F (7-4).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/SUZANNE M NOAKES/Primary Examiner, Art Unit 1656                                                                                                                                                                                                        24 June 2021